Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 6, 9 – 19 and 22 – 26 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for creating 3-dimensional (3D) representations of brain lesions, the system comprising: a computer system comprising at least one processor configured to: receive one or more 3D images of a brain; enable an identification of one or more brain lesions in the one or more 3D images of the brain; enable a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; enable a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; enable a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; enable a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and enable the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions, where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and the geometric characteristics comprise a symmetry characteristic, a surface morphology characteristic, a lobular shape characteristic, a protrusion characteristic, a 101707563.13slope characteristic, a tapered shape characteristic, and a spherocylindrical shape characteristic, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for creating 3-dimensional (3D) representations of brain lesions, the system comprising: a computer system comprising at least one processor configured to: receive one or more 3D images of a brain; enable an identification of one or more brain lesions in the one or more 3D images of the brain, 101707563.14enable a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; enable a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; enable a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; enable a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and enable the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions; where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and the surface characteristics comprise a surface topography characteristic, a surface irregularity characteristic, a surface area to volume ratio characteristic, and a distribution of mass characteristic, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 14 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method of creating 3-dimensional (3D) representations of brain lesions, the method comprising: receiving, by a computer system comprising at least one processor, one or more 3D images of a brain; enabling, by the computer system, an identification of one or more brain lesions in the one or more 3D images of the brain; enabling, by the computer system, a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; enabling, by the computer system, a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; enabling, by the computer system, a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; enabling, by the computer system, a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and enabling, by the computer system, the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions, where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and the geometric characteristics comprise a symmetry characteristic, a surface morphology characteristic, a lobular shape characteristic, a protrusion characteristic, a slope characteristic, a tapered shape characteristic, and a spherocylindrical shape characteristic, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 22 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method of creating 3-dimensional (3D) representations of brain lesions, the method comprising: receiving, by a computer system comprising at least one processor, one or more 3D images of a brain; enabling, by the computer system, an identification of one or more brain lesions in the one or more 3D images of the brain; enabling, by the computer system, a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; 101707563.17enabling, by the computer system, a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; enabling, by the computer system, a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; enabling, by the computer system, a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and enabling, by the computer system, the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions; where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and The method of claim 20, where the surface characteristics comprise a surface topography characteristic, a surface irregularity characteristic, a surface area to volume ratio characteristic, and a distribution of mass characteristic, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642